Exhibit 10.52

AMENDED AND RESTATED

MASTER AGREEMENT FOR DEBT AND EQUITY

RESTRUCTURE OF CITY NATIONAL PLAZA

THIS MASTER AGREEMENT FOR DEBT AND EQUITY RESTRUCTURE OF CITY NATIONAL PLAZA
(this “Agreement”) is made effective as of February 19, 2010 (the “Effective
Date”), by and among the CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public
entity (“CalSTRS”), CNP INVESTOR, LLC, a Delaware limited liability company
(“CNP Investor”), THOMAS PROPERTIES GROUP, L.P., a Maryland limited partnership
(“TPG”), TPG/CalSTRS, LLC, a Delaware limited liability company (“TPG/CalSTRS”),
TPGA, LLC, a Delaware limited liability company (“TPGA”), TPG PLAZA INVESTMENTS,
LLC, a Delaware limited liability company (“TPG Plaza Investments”), 505 FLOWER
ASSOCIATES, LLC, a Delaware limited liability company (“Guarantor”), 515/555
FLOWER JUNIOR MEZZANINE ASSOCIATES, LLC, a Delaware limited liability company
(“Junior Mezzanine Borrower”), 515/555 FLOWER MEZZANINE ASSOCIATES, LLC, a
Delaware limited liability company (“Senior Mezzanine Borrower”), and 515/555
FLOWER ASSOCIATES, LLC, a Delaware limited liability company (“Mortgage
Borrower”). The capitalized terms used in this Agreement, including without
limitation any schedules, appendices and exhibits to this Agreement, and not
otherwise defined shall have the meanings given to such terms in Exhibit “A”.

The Parties entered into that certain Master Agreement for Debt and Equity
Restructure of City National Plaza on February 19, 2010 (the “Original Master
Agreement”). The Parties now desire to change certain of the terms and
conditions thereof and hereby amend and restate and supersede the Original
Master Agreement in its entirety as set forth below. Effective as of the
Effective Date, the Original Master Agreement shall be null and void and of no
force and effect.

RECITALS

A. TPG/CalSTRS owns indirectly through a series of wholly owned subsidiaries
(the “Title Holding Subsidiaries”) that certain office complex commonly known as
City National Plaza, located at 505 – 555 South Flower Street, Los Angeles,
California (the “Project”). TPG and CalSTRS are the sole members of TPG/CalSTRS.
The current ownership structure for the Project is shown on Exhibit “B” attached
hereto.

B. TPGA is a Title Holding Subsidiary directly and wholly owned by TPG/CalSTRS.

C. TPG Plaza Investments is a Title Holding Subsidiary directly and wholly owned
by TPGA.

D. In connection with a prior restructure of the ownership of TPG Plaza
Investments, TPG Plaza Investments entered into a financing arrangement with
certain of its prior members referred to herein as the Picerne/Kings Capital
Loan.

E. For purposes of financing the Project, additional Title Holding Subsidiaries
directly and indirectly wholly owned by TPG Plaza Investments obtained the loans
identified on Exhibit “C” attached hereto (the “Mezzanine Loans”), which are
currently held by the various holders of the Mezzanine Loans (the “Mezzanine
Lenders”). Guarantor guaranteed certain obligations of the borrowers under the
Mezzanine Loans pursuant to various guarantees (the “Loan Guaranties”).

F. Also for purposes of financing the Project, another Title Holding Subsidiary
obtained that certain mortgage loan in the principal amount of Three Hundred
Fifty Five Million Three Hundred Thousand Dollars ($355,300,000) (the “Mortgage
Loan”).

G. TPG, for itself and on behalf of TPG/CalSTRS and the Title Holding
Subsidiaries, after considering the financial status of the Project and the
Mezzanine Loans as well as alternative sources of financing, has specifically
requested that CalSTRS acquire the Mezzanine Loans and thereafter retire the
Mezzanine Loans in



--------------------------------------------------------------------------------

exchange for an increased equity interest in TPG/CalSTRS relating solely to the
Project (the “CNP Additional Interest”).

H. In connection with the request to acquire the Mezzanine Loans, CalSTRS has
formed CNP Investor for the purposes of holding the Mezzanine Loans while they
remain outstanding. Pursuant to the CNP Investor LLC Agreement, CalSTRS is the
sole member of CNP Investor, and TPG is the non-member manager thereof with such
authority and responsibility as set forth therein.

I. Upon the Effective Date, CNP Investor entered into a loan purchase agreement
with each of the Mezzanine Lenders (the “Loan Purchase Agreements”), pursuant to
which CNP Investor agreed to purchase each Mezzanine Loan from the applicable
Mezzanine Lender. Following the acquisition of the Mezzanine Loans, in
anticipation of and immediately prior to the “Conversion” (as defined below),
CNP Investor will distribute the Mezzanine Loans to its sole member, CalSTRS,
which will retire the Mezzanine Loans and convert the Mezzanine Loans into the
CNP Additional Interest, all subject to and in accordance with the terms hereof.

J. Upon the Effective Date, TPG and CalSTRS entered into that certain Sixth
Amendment to Second Amended and Restated Operating Agreement of TPG/CalSTRS,
LLC, which is being amended and restated concurrently herewith, in connection
with the matters described in this Agreement (the “Sixth Amendment”). TPG and
CalSTRS have also entered into that certain Seventh Amendment to Second Amended
and Restated Operating Agreement of TPG/CalSTRS, LLC dated as of May 6, 2010.

K. To effectuate the Conversion, TPG and CalSTRS intend to enter into that
certain Eighth Amendment to Second Amended and Restated Operating Agreement of
TPG/CalSTRS, LLC, in the form attached hereto as Exhibit “D” (the “Eighth
Amendment”).

L. If the acquisition of the Mezzanine Loans and the Conversion were to be
consummated as described above, then the ownership structure for the Project
would be as set forth on Exhibit “E” attached hereto.

M. The Parties now desire to set forth herein the terms and conditions pursuant
to which CNP Investor will acquire the Mezzanine Loans, following which CalSTRS,
as the assignee of the Mezzanine Loans, will convert the Mezzanine Loans into
the CNP Additional Interest.

AGREEMENT

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations hereinafter contained, and subject to the conditions hereinafter
set forth, the parties hereto fully incorporate the Recitals above herein and
hereby agree as follows:

ARTICLE I.

PURCHASE OF MEZZANINE LOANS

1.1 Loan Purchase Agreements. CNP Investor, as described above, has entered into
the Loan Purchase Agreements with respect to the Mezzanine Loans. TPG shall use
commercially reasonable efforts to facilitate the consummation of the Loan
Purchase Agreements, including without limitation, by consulting and
coordinating with the Mezzanine Lenders and assisting with the satisfaction of
conditions to closing thereunder. Notwithstanding the foregoing, CNP shall have
the right and authority to make all decisions and take all actions under the
Loan Purchase Agreements in its sole and absolute discretion.

1.2 Rights of CNP Investor as Lender. Anything herein to the contrary
notwithstanding, during the period prior to the Conversion, while CNP Investor
is the holder of the Mezzanine Loans, Article VII shall apply, and CNP Investor
(and CalSTRS as the owner of CNP Investor) shall have all rights and remedies
available under the Mezzanine Loan Documents or otherwise, as more specifically
set forth in Article VII.

1.3 Mortgage Lender Notification and Consent. Following the acquisition of all
of the Mezzanine Loans in accordance with the Loan Purchase Agreements, CalSTRS,
CNP Investor and TPG shall cooperate in



--------------------------------------------------------------------------------

notifying Mortgage Lender that (i) CNP Investor has acquired the Mezzanine Loans
using purchase funds consisting of new cash equity funds of CalSTRS which were
not derived directly or indirectly from the Project, and (ii) CNP Investor has
waived and relinquished, for the benefit of Mortgage Lender, certain rights of
the Mezzanine Lenders under the Intercreditor Agreement. Further, each of
CalSTRS, CNP Investor and TPG shall use commercially reasonable efforts to
obtain from Mortgage Lender its written (A) acknowledgment of the foregoing,
(B) consent to the retirement of the Mezzanine Loans, without any prepayment of
the Mortgage Loan or other material condition to such consent, and
(C) acknowledgment that upon the retirement of the Mezzanine Loans, the
Intercreditor Agreement will be terminated as provided therein (collectively,
the “Mortgage Lender Consent”).

1.4 Effect of Closing under Loan Purchase Agreements. The Parties intend that
all closings under the Loan Purchase Agreements shall occur concurrently.
Notwithstanding the execution and entry into this Agreement by all Parties on
the date hereof, the performance by the Parties of their respective obligations
set forth in Articles II, III and V of this Agreement shall commence to apply
only upon the acquisition of the Mezzanine Loans by CNP Investor, if and when
such acquisition occurs. Unless and until CNP Investor acquires the Mezzanine
Loans, no Party shall have any obligations to any other Party arising under
Articles II, III and V of this Agreement.

1.5 No Distributions. Unless agreed by all the members of TPG/CalSTRS in
writing, no distributions shall be made by TPG Plaza Investments from the date
hereof until the Mezzanine Loan Acquisition Date.

ARTICLE II.

CONVERSION OF LOANS TO EQUITY

2.1 Agreement to Convert. Following the acquisition of the Mezzanine Loans by
CNP Investor, once all of the conditions to the Conversion provided for herein
have been satisfied or waived and as further provided in Section 2.2, CNP
Investor shall distribute the Mezzanine Loans to its sole member, CalSTRS, which
shall thereafter immediately acquire the CNP Additional Interest in exchange for
CalSTRS entering into the Loan Termination Agreements with each of the Mezzanine
Borrowers to terminate all outstanding obligations under the Mezzanine Loans,
all in accordance with the terms and conditions set forth below, thereby
converting the Mezzanine Loans into the CNP Additional Interest (the
“Conversion”). CalSTRS shall convert all, and not less than all, of the
Mezzanine Loans acquired from the Mezzanine Lenders.

2.2 Timing of Closing of the Conversion. The Conversion shall be scheduled to
occur on the date (the “Scheduled Conversion Date”) that is the earlier of
(i) five (5) days following receipt by CalSTRS, CNP Investor and TPG of the
Mortgage Lender Consent, (ii) the maturity date of the Mezzanine Loans, or
(iii) the date that the Mortgage Loan has been fully repaid.

ARTICLE III.

CLOSING OF CONVERSION

3.1 Conversion Closing. Provided that upon the Scheduled Conversion Date (a) all
of the conditions to Conversion Closing set forth in this Agreement have been
satisfied or waived by the Party in whose favor the condition runs and (b) this
Agreement has not been terminated by any Party in accordance with the provisions
set forth herein, the transactions contemplated hereby shall be consummated (the
“Conversion Closing”), with the date that Conversion Closing actually occurs
being the “Conversion Date”.

3.2 CalSTRS’ Closing Deliveries. Upon the Conversion Closing, CalSTRS shall
deliver, or cause to be delivered, to TPG:

3.2.1 Two originals of the Omnibus Assignment (Senior Mezzanine) and the Omnibus
Assignment (Junior Mezzanine) in the forms attached hereto as Exhibit “F”,
(collectively, the “Loan Assignments”), duly executed by CNP Investor, as
assignor, and CalSTRS, as assignee;

3.2.2 The original of the note for each Mezzanine Loan marked cancelled by
CalSTRS and two originals of the Loan Termination Agreement (Senior Mezzanine)
in the form attached hereto as Exhibit “G”, and



--------------------------------------------------------------------------------

two originals of the Loan Termination Agreement (Junior Mezzanine) in the form
attached hereto as Exhibit “H” (collectively, the “Loan Termination
Agreements”), duly executed by CalSTRS;

3.2.3 Two originals of the Eighth Amendment, duly executed by CalSTRS; and

3.2.4 Such other documents and certificates as may be reasonably required by TPG
to consummate the Conversion.

3.3 TPG’s Closing Deliveries. Upon the Conversion Closing, TPG shall deliver, or
cause to be delivered, to CalSTRS:

3.3.1 Two originals of each of the Loan Termination Agreements, duly executed by
Junior Mezzanine Borrower and Senior Mezzanine Borrower, as applicable;

3.3.2 Two originals of the Eighth Amendment, duly executed by TPG; and

3.3.3 Such other documents and certificates as may be reasonably required by
CalSTRS to consummate the Conversion.

3.4 Cash Reconciliation. It had been the intention of the Parties to implement
the Conversion concurrently with the Mezzanine Loan Acquisition Date. However,
the Parties recognize that the conditions set forth in Sections 5.1.1 and 5.2.1
will necessitate a delay in the Conversion beyond the Mezzanine Loan Acquisition
Date. The Parties desire that, to the maximum extent possible, the economic
effect of a Conversion concurrent with the acquisition of the Mezzanine Loans be
replicated notwithstanding such delay. Therefore, upon the Conversion Closing,
TPG shall certify in writing as to the financial information necessary to
perform the reconciliation, and the Parties shall in good faith reconcile the
differences between the economic results of the Conversion occurring on the
Conversion Date as compared to a hypothetical closing on the Mezzanine Loan
Acquisition Date. The Parties shall then calculate an amount of cash that shall
be paid by CalSTRS to the Original Interest Holders with respect to the Original
Interests, or by the Original Interest Holders to CalSTRS with respect to the
CNP Additional Interest, as applicable based on the net debits and credits for
the reconciliation, such that the Conversion on the Conversion Date will result
in the same economic effect as if the Conversion had occurred on the Mezzanine
Loan Acquisition Date. This reconciliation shall include, without limitation,
the following adjustments:

3.4.1 The Original Interest Holders shall be credited, and CalSTRS shall be
debited, with an amount equal to the Original Interest Percentage multiplied by
the total debt service payments received by CNP Investor during the
Reconciliation Period.

3.4.2 CalSTRS shall be credited, and the Original Interest Holders shall be
debited, with an amount equal to the CNP Additional Interest Percentage
multiplied by the total distributions relating to the City National Plaza
Project, if any, by TPG/CalSTRS to the Original Interest Holders during the
Reconciliation Period.

3.4.3 The Original Interest Holders shall be credited, and CalSTRS shall be
debited, with an amount equal to the CNP Additional Interest Percentage
multiplied by the total capital contributions relating to the City National
Plaza Project, if any, made by the Original Interest Holders to TPG/CalSTRS
during the Reconciliation Period.

Each individual credit to the Original Interest Holders shall be allocated
between TPG and CalSTRS as if it were a distribution pursuant to Section 6.02,
as amended from time to time, of the TPG/CalSTRS LLC Agreement.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of TPG. TPG hereby makes the following
representations and warranties to CalSTRS and CNP Investor as of the date
hereof, the Mezzanine Loan Acquisition Date and the Conversion Date as if such
representations and warranties were made on and as of that date:



--------------------------------------------------------------------------------

4.1.1 Each of the TPG Parties has the power and authority to enter into and to
carry out the terms and provisions of this Agreement and the Conversion
Documents, as applicable to each of them.

4.1.2 This Agreement constitutes, and the Conversion Documents when executed
will constitute, the legal, valid and binding agreement of each of the TPG
Parties, as applicable to each of them, enforceable in accordance with their
respective terms, except to the extent that enforcement may be affected by laws
relating to bankruptcy, reorganization, insolvency and creditors’ rights and by
the availability of injunctive relief, specific performance and other equitable
remedies.

4.1.3 The execution and delivery of this Agreement and all of the Conversion
Documents, the consummation of the transactions and the performance of the
obligations contemplated hereby and thereby by each of the TPG Parties, as
applicable, will not conflict with, or result in a violation of or default
under, any provision of any governing instrument applicable to any of the TPG
Parties, or any agreement or instrument to which any of the TPG Parties is a
party or by which it or any of its properties is bound, assuming that any
required consents of the lenders are obtained in connection with the acquisition
and Conversion of the Mezzanine Loans, or any permit, franchise, judgment,
decree, statute, law, rule or regulation applicable to any of the TPG Parties or
any of the properties of the TPG Parties.

4.1.4 To TPG’s actual current knowledge, the outstanding principal balance of
each of the Mezzanine Loans, the Mortgage Loan and the Picerne/Kings Capital
Loan as of February 14, 2010 is as set forth on Exhibit “I” hereto.

4.1.5 To TPG’s actual current knowledge, the balance of the Mortgage Lender
Reserve Accounts as of February 14, 2010 is as set forth in Exhibit “I” hereto.

4.1.6 To TPG’s actual current knowledge, the Net Operating Cash as of
February 14, 2010 is as set forth in Exhibit “I” hereto.

4.1.7 To TPG’s actual current knowledge, the aggregate accrued and unpaid
interest with respect to each of the Mezzanine Loans, the Mortgage Loan and the
Picerne/Kings Capital Loan as of February 14, 2010 is set forth on Exhibit “I”
attached hereto.

4.1.8 To TPG’s actual current knowledge, there are no material liabilities of
TPG Plaza Investments or its subsidiaries other than as shown on Exhibit “I”
attached hereto and other than any liabilities accounted for in the Net
Operating Cash.

4.1.9 To TPG’s actual current knowledge, there exists no Event of Default nor
any event or default which, but for the passage of time and/or the giving of
notice, would constitute an Event of Default with respect to any of the
Mezzanine Loans, the Mortgage Loan or the Picerne/Kings Capital Loan, excluding
any default that may be alleged arising from the proposed acquisition or
Conversion of the Mezzanine Loans.

4.1.10 TPG, for itself and on behalf of the other TPG Parties acknowledges that
CalSTRS is a unit of the California State and Consumer Services Agency
established pursuant to Title I, Division 1, Parts 13 and 14 of the California
Education Code, Sections 22000, et seq., as amended (the “Education Code”). As a
result, TPG, for itself and on behalf of the TPG Parties, acknowledges that
CalSTRS is prohibited from engaging in certain transactions with or for the
benefit of an “employer”, “employing agency”, “member”, “beneficiary” or
“participant” (as those terms are defined or used in the Education Code). In
addition, TPG, for itself and on behalf of the TPG Parties, acknowledges that
CalSTRS may be subject to certain restrictions and requirements under the
Internal Revenue Code, 26 U.S.C. Section 1 et seq. (the “Code”). Accordingly,
TPG represents and warrants to CalSTRS that (1) none of the TPG Parties is an
employer, employing agency, member, beneficiary or participant; (2) none of the
TPG Parties has made any contribution or contributions to CalSTRS; (3) neither
an employer, employing agency, member, beneficiary nor participant, nor any
person who has made any contribution to CalSTRS, nor any combination thereof, is
related to any of the TPG Parties by any relationship described in
Section 267(b) of the Code; (4) neither CalSTRS, David L Bonuccelli &
Associates, their affiliates, related entities, agents, officers, directors or
employees, nor any CalSTRS board member, employee or internal investment
contractor (collectively,



--------------------------------------------------------------------------------

“CalSTRS Affiliates”) has received or will receive, directly or indirectly, any
payment, consideration or other benefit from, nor does any CalSTRS Affiliate
have any agreement or arrangement with, any of the TPG Parties or any person or
entity affiliated with any of them, relating to the transactions contemplated by
this Agreement except as expressly set forth in this Agreement; and (5) except
for publicly traded shares of stock or other publicly traded ownership
interests, no CalSTRS Affiliate has any direct or indirect ownership interest in
TPG or any person or entity affiliated with TPG.

4.1.11 To TPG’s actual current knowledge, (1) none of the Mezzanine Lenders is
an employer, employing agency, member, beneficiary or participant; (2) none of
the Mezzanine Lenders has made any contribution or contributions to CNP Investor
or CalSTRS; (3) neither an employer, employing agency, member, beneficiary nor
participant, nor any person who has made any contribution to CalSTRS or CNP
Investor, nor any combination thereof, is related to any Mezzanine Lender by any
relationship described in Section 267(b) of the Code; (4) neither CalSTRS,
Thomas Properties Group, Inc., TPG/CalSTRS, Guarantor, the Title Holding
Subsidiaries, CNP Investor, their affiliates, related entities, agents,
officers, directors or employees, nor any CalSTRS board member, employee or
internal investment contractor (collectively “CalSTRS Loan Purchase Related
Parties”) has received or will receive, directly or indirectly, any payment,
consideration or other benefit from, nor does any CalSTRS Loan Purchase Related
Party have any agreement or arrangement with, any Mezzanine Lender or any person
or entity affiliated with a Mezzanine Lender, relating to the Mezzanine Loan
purchase transactions except as expressly set forth in this Agreement; and
(5) except for publicly traded shares of stock or other publicly traded
ownership interests, no CalSTRS Loan Purchase Related Party has any direct or
indirect ownership interest in any Mezzanine Lender or any person or entity
affiliated with any Mezzanine Lender.

With respect to the representations and warranties set forth in Sections 4.1.5
through 4.1.8, TPG shall execute and deliver to CalSTRS a separate certificate
setting forth the amounts applicable as of the date when such representations
and warranties are remade as of the Mezzanine Loan Acquisition Date and the
Conversion Date.

4.2 Representations and Warranties of CalSTRS. CalSTRS hereby makes the
following representations and warranties to TPG as of the date hereof, the
Mezzanine Loan Acquisition Date and the Conversion Date as if such
representations and warranties were made on and as of that date:

4.2.1 Each of CalSTRS and CNP Investor has the power and authority to enter into
and to carry out the terms and provisions of this Agreement and the Conversion
Documents, as applicable to each of them.

4.2.2 This Agreement constitutes, and the Conversion Documents when executed
will constitute, the legal, valid and binding agreement of CalSTRS and CNP
Investor, as applicable to each of them, enforceable in accordance with its
terms, except to the extent that enforcement may be affected by laws relating to
bankruptcy, reorganization, insolvency and creditors’ rights and by the
availability of injunctive relief, specific performance and other equitable
remedies.

4.2.3 The execution and delivery of this Agreement and all of the Conversion
Documents, the consummation of the transactions and performance of the
obligations contemplated hereby and thereby by CalSTRS and CNP Investor, as
applicable, will not conflict with, or result in a violation of or default
under, any provision of any governing instrument applicable to CalSTRS or CNP
Investor, or any agreement or instrument to which CalSTRS or CNP Investor is a
party or by which it or any of its properties is bound, or any permit,
franchise, judgment, decree, statute, law, rule or regulation applicable to
CalSTRS or CNP Investor or any of the properties of CalSTRS or CNP Investor.

4.3 Survival of Representations and Warranties. This Article IV shall survive
the consummation of any of the transactions contemplated hereby and the
termination hereof, whether or not the transactions contemplated hereby are
consummated.



--------------------------------------------------------------------------------

ARTICLE V.

CONDITIONS PRECEDENT.

5.1 Conditions Precedent to Conversion Obligations of CNP Investor and CalSTRS.
In addition to the other terms and conditions set forth in this Agreement, the
obligation of CNP Investor and CalSTRS to consummate the Conversion is subject
to, and is expressly conditioned on the satisfaction of, each of the following
conditions, which are for the sole and exclusive benefit of CalSTRS and CNP
Investor; provided, however, in the event any such condition has not been
satisfied, CNP Investor or CalSTRS may either waive the same and proceed to the
Conversion Closing, terminate this Agreement in which case no Party shall have
any ongoing obligations to any other Party arising under this Agreement except
as otherwise provided herein, or exercise its rights under Article VI:

5.1.1 The Mortgage Lender Consent shall have been obtained, the maturity date of
the Mezzanine Loans shall have passed, the Mortgage Loan shall have been fully
repaid or the Mortgage Borrower shall have arranged for the Mortgage Loan to be
repaid immediately following the Conversion.

5.1.2 TPG and the other TPG Parties shall have performed and complied with all
agreements, covenants and obligations required by this Agreement to be so
performed or complied with by TPG and the other TPG Parties.

5.1.3 All representations and warranties made by TPG in this Agreement shall be
accurate in all material respects.

5.1.4 The Conversion shall not be prohibited by or conflict with any applicable
law, rule, regulation, stay, order or judgment binding on CNP Investor or
CalSTRS and issued by any court of competent jurisdiction in the United States
or by any regulatory authority (“Applicable Laws”).

5.1.5 No action, suit, or other proceeding relating to the transactions
contemplated hereby (collectively, “Proceedings”) shall have been instituted or
threatened by a third party before or by any court or regulatory authority.

5.2 Conditions Precedent to Conversion Obligations of TPG. In addition to the
other terms and conditions set forth in this Agreement, the obligation of TPG
and the other TPG Parties to consummate the Conversion is subject to, and is
expressly conditioned on the satisfaction of, each of the following conditions;
provided, however, in the event any such condition has not been satisfied, TPG
may either waive the same and proceed to the Conversion Closing, terminate this
Agreement, in which case no Party shall have any ongoing obligations to any
other Party arising under this Agreement except as otherwise provided herein, or
exercise its rights under Article VI:

5.2.1 The Mortgage Lender Consent shall have been obtained, the maturity date of
the Mezzanine Loans shall have passed, the Mortgage Loan shall have been fully
repaid, or the Mortgage Borrower shall have arranged for the Mortgage Loan to be
repaid immediately following the Conversion.

5.2.2 CalSTRS and CNP Investor shall have performed and complied with all
agreements, covenants and obligations required by this Agreement to be so
performed or complied with by CalSTRS and CNP Investor.

5.2.3 All representations and warranties made by CalSTRS in this Agreement shall
be accurate in all material respects.

5.2.4 The Conversion shall not be prohibited by or conflict with any Applicable
Laws binding on the TPG Parties.

5.2.5 No Proceedings shall have been instituted or threatened by a third party
before or by any court or Regulatory Authority.



--------------------------------------------------------------------------------

ARTICLE VI.

TERMINATION/

EVENTS OF DEFAULT.

6.1 Termination. Each Party shall use its commercially reasonable efforts to
cause the satisfaction of all conditions to the consummation of this Agreement
that are in the control of such Party and to cooperate as reasonably necessary
in the satisfaction of all other conditions to the consummation of this
Agreement. This Agreement may be terminated on or before the Conversion Closing
as follows:

6.1.1 Upon the mutual written agreement of the Parties;

6.1.2 In accordance with Section 1.4 above;

6.1.3 By the Party benefited by a closing condition if that closing condition
fails to occur within the time period provided therefor, or if no specified time
period, by the Scheduled Conversion Date;

6.1.4 By CalSTRS or CNP Investor, upon an Event of Default by any of the TPG
Parties as the Defaulting Party; or

6.1.5 By TPG, upon an Event of Default by either CalSTRS or CNP Investor as the
Defaulting Party.

6.2 Event of Default. Each of the following shall constitute an “Event of
Default” by the “Defaulting Party” (as defined below):

6.2.1 A breach by any of the parties of a material representation, warranty or
obligation contained in this Agreement, if such breach is not cured within ten
(10) calendar days after the date the other Party has provided written notice of
such breach to the Defaulting Party;

6.2.2 The rendering, by a court with appropriate jurisdiction, of a decree or
order (1) adjudging such Party or any of its Primary Affiliates bankrupt or
insolvent; or (2) approving as properly filed a petition seeking reorganization,
readjustment, arrangement, composition, or similar relief for such Party or any
of its Primary Affiliates under the federal bankruptcy Laws or any other similar
applicable Law or practice, and if such decree or order shall have continued
undischarged and unstayed for a period of sixty (60) days.

6.2.3 The rendering, by a court with appropriate jurisdiction, of a decree or
order (1) for the appointment of a receiver, a liquidator, or a trustee or
assignee in bankruptcy or insolvency of such Party or any of its Primary
Affiliates, or for the winding up and liquidation of such Party’s or any of its
Primary Affiliate’s affairs, provided that such decree or order shall have
remained in force undischarged and unstayed for a period of sixty (60) days; or
(2) for the sequestration or attachment of any property of such Party or any of
its Primary Affiliates without its return to the possession of such Party or its
release from such sequestration or attachment within sixty (60) days thereafter.

6.2.4 Such Party or any of its Primary Affiliates (1) institutes proceedings to
be adjudicated a voluntary bankrupt or an insolvent; (2) consents to the filing
of a bankruptcy proceeding against such Party or Primary Affiliate; (3) files a
petition or answer or consent seeking reorganization, readjustment, arrangement,
composition, or similar relief for such Party or Affiliate under the federal
bankruptcy Laws or any other similar applicable Law or practice; (4) consents to
the filing of any such petition, or to the appointment of a receiver, a
liquidator, or a trustee or assignee in bankruptcy or insolvency for such Party
or Primary Affiliate or a substantial part of such Party’s or Primary
Affiliate’s property; (5) makes an assignment for the benefit of such Party’s or
Primary Affiliate’s creditors; (6) is unable to or admits in writing such
Party’s or Primary Affiliate’s inability to pay such Party’s or Primary
Affiliate’s debts generally as they become due; or (7) takes any action in
furtherance of any of the aforesaid purposes.



--------------------------------------------------------------------------------

6.3 Defaulting Party. For the purposes of implementing the provisions contained
in this Agreement, the “Defaulting Party” shall be (i) in the case of an Event
of Default referenced in Section 6.2.1 , the Party whose action or inaction, or
whose Primary Affiliate’s action or inaction, caused or resulted in the breach;
and (ii) in the case of an Event of Default referenced in Section 6.2.2, 6.2.3
or 6.2.4, the Party who, or whose Primary Affiliate, is the subject of such
court decree or order, has instituted such proceedings or filed such petitions,
or is insolvent, etc. The “Non-Defaulting Party” is the Party that is not the
Defaulting Party.

6.4 Remedies. No Party shall be limited to the termination right granted by
virtue of Sections 6.1.3, 6.1.4 or 6.1.5, and such Party may elect any remedy
existing at law or in equity, including, without limitation, the following:

6.4.1 Proceeding to the Conversion Closing, despite the non-fulfillment of any
condition or breach or any representation or warranty hereunder;

6.4.2 With respect to an Event of Default by TPG, termination of this Agreement
by CalSTRS and the transactions contemplated hereby prior to the Conversion
Closing and proceeding to exercise any or all remedies available to such Party
under this Agreement at law or in equity;

6.4.3 With respect to an Event of Default by TPG that would prevent the
Conversion from occurring, including, without limitation, failure of TPG to
deliver the Conversion Documents described in Section 3.3 above, at any time
following the Mezzanine Loan Acquisition Date, at the election of CNP Investor
in its sole and absolute discretion, deem such Event of Default to constitute an
“Event of Default” under all of the Mezzanine Loans and CNP Investor may
exercise all rights and remedies with respect to such “Event of Default” under
the Mezzanine Loans; or

6.4.4 With respect to an Event of Default by CNP Investor or CalSTRS prior to
the Conversion Closing, termination of this Agreement by TPG and proceeding to
exercise any or all remedies available to TPG Parties under this Agreement at
law or in equity.

6.5 Survival of Remedies. Anything to the contrary notwithstanding, remedies
against a Defaulting Party shall survive the termination of this Agreement
indefinitely.

ARTICLE VII.

INDEPENDENCE OF RIGHTS

AS LENDER AND MEMBER.

7.1 Acknowledgments. TPG for itself and on behalf of the TPG Parties recognizes
and acknowledges the following:

7.1.1 CNP Investor has agreed, and CalSTRS, as the sole member of CNP Investor,
has agreed to cause CNP Investor, to acquire the Mezzanine Loans if CNP
Investor, in its capacity as the holder of the Mezzanine Loans, and CalSTRS as
its owner, are treated as, and are entitled to all of the rights and remedies
of, a third-party lender not in any way related to the TPG Parties. Were CNP
Investor, in its capacity as the Lender, or CalSTRS as the owner of the Lender,
to not be treated as, or entitled to all of the rights and remedies of, a third
party lender not in any way related to the TPG Parties, CNP Investor would not
have agreed to enter, and CalSTRS would not have agreed to cause CNP Investor to
enter, into the Loan Purchase Agreements to purchase the Mezzanine Loans.

7.1.2 TPG and the other TPG Parties are agreeing to the provisions of this
Article VII to induce CNP Investor to acquire, and CalSTRS to cause CNP Investor
to acquire, the Mezzanine Loans. TPG and the other TPG Parties acknowledge that
CalSTRS and CNP Investor will be relying upon the provisions of this Article VII
in acquiring the Mezzanine Loans and that, but for this Article VII and the
other provisions set forth in this Agreement, CNP Investor would not acquire,
and CalSTRS would not cause CNP Investor to acquire, the Mezzanine Loans. The
TPG Parties will be benefited by CNP Investor acquiring the Mezzanine Loans and
by the Conversion and that such benefit constitutes actual and adequate
consideration for this Agreement.



--------------------------------------------------------------------------------

7.1.3 Any provision of this Article VII referencing CNP Investor as Lender shall
extend, whether or not explicitly set forth, to CalSTRS as the owner of CNP
Investor.

7.1.4 The admission of TPG or any of its Affiliates as members of CNP Investor
shall in no way affect any of the acknowledgments, agreements or waivers made by
any of the TPG Parties pursuant to this Article VII.

7.2 Acquisition of Mortgage Loan. It is the parties’ intention to refinance the
Mortgage Loan on or prior to the maturity date of the Mortgage Loan.
Notwithstanding the foregoing and without in any way limiting the provisions of
Section 7.1, TPG and the other TPG Parties agree that CalSTRS, CNP Investor and
their Affiliates shall be free to acquire the Mortgage Loan as if it were a
third party not in any way related to the TPG Parties, at par, at a discount or
on any terms, upon the maturity of the Mortgage Loan (whether scheduled or
accelerated). In the event of any acquisition of the Mortgage Loan by CalSTRS,
CNP Investor or any of their Affiliates, the provisions of this Article VII
shall apply equally to the Mortgage Loan, with CalSTRS, CNP Investor or such
Affiliate as the “CalSTRS Lender” and CalSTRS, CNP Investor or such Affiliate as
a “CalSTRS Member” of a TPG Related Party for purposes of this Article VII.
Notwithstanding the foregoing, the Parties hereto agree that CalSTRS, CNP
Investor or any applicable Affiliate will convert the Mortgage Loan into an
equity interest in the Project commensurate on a dollar-for-dollar basis with
the then-outstanding principal, interest and other payments due under the
Mortgage Loan in a manner similar to, and on substantially the same terms as,
the Conversion contemplated herein.

7.3 Exercise of Management Control with Respect to Mezzanine Loans. Anything
contained in the TPG/CalSTRS LLC Agreement to the contrary notwithstanding, TPG
and CalSTRS agree that the following shall apply with respect to the borrower’s
or guarantor’s interest in the Mezzanine Loans, but only during the period that
CNP Investor is the holder of the Mezzanine Loans:

7.3.1 TPG shall be designated to act on behalf of TPG/CalSTRS in connection with
all matters related to the Mezzanine Loans. Decisions of TPG/CalSTRS relating to
the Mezzanine Loans shall not require any approval of CalSTRS or its
representatives.

7.3.2 The Representatives of CalSTRS to the Management Committee of TPG/CalSTRS
shall not be entitled to take any action or exercise any right or remedy on
behalf of TPG/CalSTRS related to the actions of Senior Mezzanine Borrower or
Junior Mezzanine Borrower under the Mezzanine Loans, including but not limited
to participating in any decisions or actions of TPG/CalSTRS with respect to the
Mezzanine Loans or participating in any Management Committee discussions or
decisions that relate to the Mezzanine Loans.

7.3.3 TPG acting alone shall have the right and authority, on behalf of the TPG
Parties, to (i) negotiate and agree to the terms and provisions of any
supplements, modifications or amendments to the Mezzanine Loan Documents;
(ii) exercise any rights or remedies, make any elections, give any notices and
take any actions authorized or required of any of the TPG Parties under the
Mezzanine Loan Documents; (iii) institute and settle legal proceedings and/or
take any other action necessary or appropriate to enforce the rights, exercise
the remedies and protect the interests of the TPG Parties under the Mezzanine
Loan Documents; and (iv) make any and all decisions and take any and all actions
on behalf of the TPG/CalSTRS in connection with the Mezzanine Loan.

Nothing in this Section 7.3 shall affect the rights of CNP Investor and CalSTRS
as Lender.

7.4 TPG Party Agreements. TPG, for itself and on behalf of the TPG Parties and
their Constituents, agrees that:

7.4.1 Any CalSTRS Lender’s relationship to any of the TPG Parties and their
Constituents as Lender is and shall be treated as entirely separate and
independent from any CalSTRS Member’s relationship to the TPG Parties and their
Constituents as a member in a TPG Related Party.

7.4.2 Any permission, approval, consent, authorization or other such
communication by a CalSTRS Lender in its capacity as Lender shall not be or be
deemed to be a permission, approval, consent,



--------------------------------------------------------------------------------

authorization or other such communication by, or to in any way bind, a CalSTRS
Member in its capacity as a member in a TPG Related Party. Any permission,
approval, consent, authorization or other such communication by a CalSTRS Member
in its capacity as a member in a TPG Related Party, shall not be or be deemed to
be a permission, approval, consent, authorization or other such communication
by, or to in any way bind, the CalSTRS Lender in its capacity as Lender.

7.4.3 In its capacity as Lender, a CalSTRS Lender (i) shall be entitled to take
any action or exercise any right or remedy, or refrain from taking any action or
exercising any right or remedy, permitted hereunder or under any of the
Mezzanine Loan Documents, other applicable loan documents, or applicable Laws as
if the CalSTRS Lender were an independent third party with no relationship to
the TPG Parties or their Constituents other than the Mezzanine Loans or such
other applicable loans, and (ii) shall not be subject to, and the TPG Parties’
and their Constituents’ obligations to a CalSTRS Lender in its capacity as
Lender shall not be limited, excused by or subject to, any defenses, offsets,
counterclaims or other remedies of any nature which the TPG Parties or their
Constituents might have against a CalSTRS Member in its capacity as a member in
a TPG Related Party.

7.4.4 In its capacity as a member in a TPG Related Party, a CalSTRS Member
(i) shall be entitled to take any action or exercise any right or remedy, or
refrain from taking any action or exercising any right or remedy, permitted
hereunder or under the applicable operating agreement of the TPG Related Party,
or applicable Laws as if the CalSTRS Lender were not the Lender, and (ii) shall
not be subject to, and the TPG Parties’ and their Constituents’ obligations to
the CalSTRS Member in its capacity as a member in a TPG Related Party shall not
be limited, excused by or subject to, any defenses, offsets, counterclaims or
other remedies of any nature which any of the TPG Parties or their Constituents
might have against the CalSTRS Lender in its capacity as Lender.

7.4.5 Each of the TPG Parties and each of their respective Constituents
unconditionally and irrevocably waives any right or power to withhold, delay or
otherwise limit in any way the performance of any of the duties, obligations and
liabilities of such TPG Party and its Constituents (i) to any CalSTRS Lender in
its capacity as Lender, notwithstanding any defenses, offsets, counterclaims or
other remedies of any nature which any of the TPG Parties or their Constituents
might have against the CalSTRS Member in its capacity as a member in a TPG
Related Party; and (ii) to a CalSTRS Member in its capacity as a member in a TPG
Related Party, notwithstanding any defenses, offsets, counterclaims or other
remedies of any nature which any TPG Party or its Constituents might have
against a CalSTRS Lender in its capacity as the Lender.

7.4.6 None of the rights, remedies, benefits or protections in favor of, and
none of the duties, obligations or liabilities of any of the TPG Parties or
their Constituents to, (i) a CalSTRS Lender in its capacity as the Lender shall
be diminished, impaired or affected in any way by virtue of a CalSTRS Member
being a member in a TPG Related Party; or (ii) a CalSTRS Member in its capacity
as a member in a TPG Related Party shall be diminished, impaired or affected in
any way by virtue of a CalSTRS Lender being the Lender.

7.4.7 Any duties, liabilities or obligations (including without limitation
fiduciary duties, liabilities or obligations) owed by a CalSTRS Member, in its
capacity as a member in a TPG Related Party, to any TPG Party or its
Constituents shall not extend or apply in any way to the separate and
independent relationship of any CalSTRS Lender to the TPG Parties and their
Constituents in its capacity as the Lender, and any duties, liabilities or
obligations (including without limitation fiduciary duties, liabilities or
obligations) owed by a CalSTRS Lender in its capacity as Lender, to any of the
TPG Parties or their Constituents shall not extend or apply in any way to the
separate and independent relationship to any of the TPG Parties and their
Constituents of any CalSTRS Member in its capacity as a member in a TPG Related
Party. Any such duties, liabilities or obligations (including without limitation
fiduciary duties, liabilities or obligations), to the extent they would so
extend or apply, are hereby knowingly and intentionally waived and released.

7.4.8 No CalSTRS Member, in its capacity as a member in a TPG Related Party,
has, nor shall be deemed to have, any duties, liabilities or obligations
(including without limitation fiduciary duties, liabilities or obligations) to
any of the TPG Parties or their Constituents to the extent that any such duty,
liability or obligation (including without limitation fiduciary duties,
liabilities or obligations) shall be based on or derived from a CalSTRS Lender
being the Lender. No CalSTRS Lender, in its capacity as Lender, has, nor shall
be deemed to have, any duties, liabilities or obligations (including without
limitation fiduciary duties, liabilities or obligations) to any of the TPG
Parties or their Constituents to the extent that any such duty, liability or
obligation (including without



--------------------------------------------------------------------------------

limitation fiduciary duties, liabilities or obligations) shall be based or
derives from any CalSTRS Member being a member in a TPG Related Party.

7.4.9 Neither the provisions of this Article VII nor anything contained herein
shall create, result in or be an admission or evidence of, or be deemed to
create, result in or be an admission or evidence of, any duty, obligation or
liability (including without limitation fiduciary duties, obligations or
liabilities) on the part of any CalSTRS Member, in its capacity as a member in a
TPG Related Party, or any CalSTRS Lender, in its capacity as Lender, that does
not or would not exist in the absence of this Article VII.

7.5 Release and Waiver. In connection with this Agreement, each of the TPG
Parties acknowledges and agrees on its own behalf, and on behalf of its
Constituents, that the TPG Parties and their respective Constituents have waived
and released certain rights, defenses and remedies that might otherwise have
been available to the TPG Parties or their Constituents. The releases, waivers
and other provisions of this Article VII shall be effective with respect to all
matters, past and present, known and unknown, suspected and unsuspected,
notwithstanding that factual matters now unknown or unknowable may have given or
may hereafter give rise to losses, damages, liabilities, costs and expenses
which are presently unknown, unanticipated and unsuspected. The waivers,
releases and other provisions of this Article VII, including without limitation
the following waiver of the provisions of California Civil Code Section 1542,
have been expressly bargained for, negotiated and agreed upon in light of the
foregoing. In furtherance of this intention, TPG, TPG Plaza Investments, each of
the TPG Parties, on behalf of themselves and their Constituents, hereby
expressly waive any and all rights and benefits conferred upon it or them by the
provisions of California Civil Code Section 1542, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

7.6 Certain Additional Representations and Warranties of TPG. TPG represents,
warrants and acknowledges as follows:

7.6.1 The TPG Parties and their Constituents are sophisticated and knowledgeable
business Persons and have read and understand the agreements, releases, waivers
and other provisions set forth in this Agreement.

7.6.2 In negotiating this Agreement, the TPG Parties and their Constituents have
been represented by and consulted with competent legal counsel, accountants and
other consultants of their choosing experienced in the matters addressed in this
Agreement.

7.6.3 Such legal counsel, accountants and consultants have explained to the TPG
Parties and their Constituents, and the TPG Parties and their Constituents have
asked such questions and received such answers as the TPG Parties and their
Constituents have deemed necessary concerning, the agreements, releases, waivers
and other provisions set forth in this Agreement, and the TPG Parties and their
Constituents understand the specific and general rights, defenses and remedies
being waived and released.

7.7 Certain Additional Representations and Warranties of CalSTRS. CalSTRS
represents, warrants and acknowledges as follows:

7.7.1 CalSTRS, CNP Investor and their Constituents are sophisticated and
knowledgeable business Persons and have read and understand the agreements,
releases, waivers and other provisions set forth in this Agreement.

7.7.2 In negotiating this Agreement, CalSTRS, CNP Investor and their
Constituents have been represented by and consulted with competent legal
counsel, accountants and other consultants of their choosing experienced in the
matters addressed in this Agreement.



--------------------------------------------------------------------------------

7.7.3 Such legal counsel, accountants and consultants have explained to CalSTRS,
CNP Investor and their Constituents, and CalSTRS, CNP Investor and their
Constituents have asked such questions and received such answers as CalSTRS, CNP
Investor and their Constituents have deemed necessary concerning, the
agreements, releases, waivers and other provisions set forth in this Agreement,
and CalSTRS, CNP Investor and their Constituents understand the specific and
general rights, defenses and remedies being waived and released.

7.8 Survival. This Article VII shall survive the consummation of any of the
transactions contemplated hereby and the termination hereof, whether or not the
transactions contemplated hereby are consummated.

ARTICLE VIII.

MISCELLANEOUS.

8.1 Notices. Any notice or other communication required or permitted to be given
by a Party hereunder shall be in writing, and shall be deemed to have been given
by such Party to the other Party or Parties (a) on the date of personal
delivery, (b) on the same business day of any facsimile or electronic
transmission to a Party, or (c) three (3) business days after being placed in
the United States mail, as applicable, registered or certified, postage prepaid,
at its mailing or delivery address, facsimile number or e-mail address set forth
below, or at such other address as any Party may subsequently advise:

 

If to CalSTRS:  

California State Teachers’ Retirement System

100 Waterfront Place, 15th Floor

West Sacramento, California 95605-2807

 

Attention: Lamont King, Esq.

Phone: (916) 414-1717

Fax: (916) 414-1723

 

and

Attention: Michael J. Thompson

Phone: (916) 414-7978

  Fax: (916) 414-7984   With a copy to:  

Cox, Castle & Nicholson LLP

2049 Century Park East, Suite 2800

Los Angeles, California 90067

 

Attention: John H. Kuhl, Esq.

Phone: (310) 284-2267

Fax: (310) 277-7889

If to TPG:  

Thomas Properties Group, Inc.

515 South Flower Street, Sixth Floor

Los Angeles, CA 90071

 

Attention: John R. Sischo

Phone: (213) 830-2265

Fax: (213) 633-4760



--------------------------------------------------------------------------------

  With a copy to:  

Thomas Properties Group, Inc.

515 South Flower Street, Sixth Floor

Los Angeles, CA 90071

 

Attention: Paul S. Rutter

Phone: (213) 233-9753

Fax: (213) 633-4760

8.2 Notification. From the date hereof and until the Conversion Closing, each
Party shall promptly notify the other if (a) it receives notice or any
Proceeding in connection with the transactions contemplated hereby, (b) any fact
or circumstance makes any representation or warranty of such Party set forth
herein untrue or inaccurate as of the Conversion Date, the Acquisition Date or
the date hereof, or (c) there is a breach of or default under any covenant of
such Party set forth in this Agreement or the occurrence of any event that may
make the satisfaction of any of the conditions set forth in this Agreement
impossible or highly unlikely.

8.3 Entire Agreement. This Agreement, together with the exhibits hereto and the
other documents being executed concurrently herewith constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations, and discussions,
whether oral or written. Without limiting the foregoing, the parties agree that
that certain Agreement Regarding TPG Plaza Investments Percentage Interests and
Capital Contributions is hereby rendered null and void in its entirety as of the
Effective Date.

8.4 Severability. If any part of this Agreement is determined to be void,
invalid or unenforceable, such void, invalid, or unenforceable portion shall be
deemed to be separate and severable from the other portions of this Agreement,
and the other portions shall be given full force and effect, as though the void,
invalid or unenforceable portions or provisions were never a part of this
Agreement.

8.5 Amendment and Modification. No supplement, modification, waiver or
termination of this Agreement shall be binding unless executed in writing by the
Party to be bound.

8.6 Headings. Article, section, subsection, paragraph or clause headings are not
to be considered part of this Agreement and are included solely for convenience
and reference and shall not be held to define, construe, govern or limit the
meaning of any term or provision of this Agreement. References in this Agreement
to articles, sections, subsections, paragraphs or clauses, or any similar
reference, shall be reference to an article, section, subsection, paragraph or
clause of this Agreement unless otherwise stated or the context otherwise
requires.

8.7 Assignment; Successors. No Party hereto may assign its rights hereunder
without the prior written consent of the Parties. Subject to the foregoing, the
terms, provisions and obligations of this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and assigns. Notwithstanding anything that may be
construed to the contrary herein, each provision of this Agreement constitutes a
binding obligation on the parties from and after the date hereof,
notwithstanding that such provision may apply only upon satisfaction of certain
conditions or commence at a particular time.

8.8 Governing Law; Jurisdiction; Litigation. This Agreement has been prepared,
executed and delivered in, and shall be interpreted under, the internal laws of
the State of California, without giving effect to its conflict of law
provisions. Each of the parties hereto irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement or the transactions contemplated hereby in (a) the courts
of the State of California, Los Angeles County, or (b) the United States
District Court for the Central District of California, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. In the event of litigation arising
hereunder, the prevailing party shall be entitled to recover from the
non-prevailing party its reasonable attorneys’ fees and expenses incurred in
connection with such litigation at all levels, including before the filing of
suit.



--------------------------------------------------------------------------------

8.9 Interpretation. This Agreement is to be deemed to have been prepared jointly
by the parties hereto, and if any inconsistency or ambiguity exists herein, it
shall not be interpreted against any Party but according to the application of
rules of the interpretation of contracts, if such an uncertainty or ambiguity
exists. Each Party has had the availability of legal counsel during the joint
preparation of this Agreement.

8.10 Third Parties. Nothing in this Agreement, expressed or implied, is intended
to confer upon any person other than the parties hereto any rights or remedies
under or by reason of this Agreement.

8.11 Expenses. Each Party shall bear its own expenses incurred by it in
connection with the negotiation, execution and delivery of this Agreement and
the agreements contemplated by it, including without limitation, the fees and
expenses of each Party’s legal counsel, accountants and other advisors.

8.12 Attorneys’ Fees. In the event any Party incurs legal fees or other costs to
enforce any of the terms of this Agreement, to resolve any dispute with respect
to its provisions, or to obtain damages for breach thereof, whether by
prosecution or defense, the unsuccessful party to such action shall pay the
prevailing party’s reasonable expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in such action. In addition to
the foregoing award of costs and fees, the prevailing party shall also be
entitled to recover its attorneys’ fees incurred in any post judgment
proceedings to collect or enforce any judgment.

8.13 Waiver of Rights. Failure to insist on compliance with any of the terms,
covenants, or conditions hereof shall not be deemed a waiver of such terms,
covenants, or conditions, nor shall any waiver or relinquishment of any right or
power hereunder at any one time or more times be deemed a waiver or
relinquishment of such rights or powers at any other time or times.

8.14 Further Assurances. Each Party hereto will, from time to time after the
execution of this Agreement, execute and deliver such instruments, documents and
assurances and take such further acts as the other Parties may reasonably
request to carry out the purpose and intent of this Agreement without undue
delay. Any Party who fails to comply with this Section 8.14 shall reimburse the
other Parties for any direct expenses, including attorneys’ fees and court costs
that, as a result of this failure, become reasonably necessary for carrying out
this Agreement.

8.15 Interpretation. In the interpretation of this Agreement, the singular may
be read as the plural, and vice versa, the neuter gender as the masculine or
feminine, and vice versa, and the future tense as the past or present, and vice
versa, all interchangeably as the context may require in order to fully
effectuate the intent of the parties and the transactions contemplated herein.
Syntax shall yield to the substance of the terms and provisions hereof.

8.16 Counterparts. This Agreement may be executed in counterparts, each one of
which so executed shall be deemed an original, and all of which shall together
constitute one and the same agreement.

8.17 Execution of Documents and Funding by CalSTRS. TPG understands that for
administrative reasons CalSTRS requires (a) up to three (3) business days to
sign any document after such document has been submitted to CalSTRS for
signature and an additional two (2) business days to deliver such document; and
(b) up to five (5) business days after all documents have been signed by all
parties and all other conditions to the Conversion Closing have been satisfied
to cause funds to be transferred, if applicable. All closing documents to be
executed by CalSTRS shall be agreed to and prepared in final execution form and
received by CalSTRS to allow for compliance with the foregoing schedule. In the
event any of the foregoing conditions are not complied with in accordance with
the foregoing schedule, the Scheduled Conversion Date shall be automatically
extended by the number of days necessary to allow CalSTRS the time periods set
forth above for the execution and delivery of documents and the transfer of
funds.

8.18 CalSTRS Counsel.

8.18.1 The parties acknowledge and agree that Cox, Castle & Nicholson LLP
(“CalSTRS Counsel”) has represented and will represent only CalSTRS and CNP
Investor in connection with this Agreement, the acquisition and ownership of the
Mezzanine Loans by CNP Investor, the Conversion and the Conversion



--------------------------------------------------------------------------------

Documents (the “CalSTRS Matters”). As part of the CalSTRS Matters, CalSTRS
Counsel will represent CalSTRS in its capacity as the owner of CNP Investor in
connection with the acquisition of the Mezzanine Loans and the enforcement of
the Lender’s rights and remedies under the Mezzanine Loan Documents, including
without limitation, if necessary, the appointment of a receiver and foreclosure.
CalSTRS Counsel does not and will not represent any of the TPG Parties or any of
their Constituents in connection with the CalSTRS Matters. Further, no
attorney/client, trust, confidential or other special relationship exists or
will exist between CalSTRS Counsel, on one hand, and the TPG Parties or any of
their Constituents, on the other hand, in connection with the CalSTRS Matters,
and CalSTRS Counsel shall have no duties to the TPG Parties or any of their
Constituents in connection with the CalSTRS Matters.

8.18.2 The parties further acknowledge and agree that one or more of the TPG
Parties may have in the past, and may in the future, engage CalSTRS Counsel for
advice or representation on matters not related to the CalSTRS Matters
including, without limitation, matters related to the ownership, operation and
financing of the Project with unrelated parties (the “Venture Matters”). CalSTRS
Counsel’s sole client in the Venture Matters will be the applicable TPG Party.
Each of the TPG Parties, on its own behalf and on behalf of its Constituents
consents to CalSTRS Counsel’s representation of any of the TPG Parties and
acknowledges and agrees that, in the Venture Matters, CalSTRS Counsel is not
representing any party other than the applicable TPG Party. Thus, no
lawyer-client, trust, confidential or other special relationship will exist
between CalSTRS Counsel and any such party other than the applicable TPG Party
in connection with the Venture Matters. Nothing in this Section 8.18 shall
prohibit CalSTRS Counsel from representing TPG/CalSTRS and the Title Holding
Subsidiaries with respect to the ownership and operation of the Project and,
with the sole exception of the Mezzanine Loans during the period when CNP
Investor owns the Mezzanine Loans, its financing.

8.18.3 CalSTRS and the TPG Parties, each on its own behalf and on behalf of its
Constituents, agree that CalSTRS Counsel may concurrently represent CalSTRS in
its capacity as the holder of the Mezzanine Loans in connection with the CalSTRS
Matters and TPG/CalSTRS in connection with Venture Matters. CalSTRS and the TPG
Parties, each on its own behalf and on behalf of its Constituents, waives and
releases any conflicts arising out of that concurrent representation.

8.18.4 Further, the parties intend that CalSTRS Counsel shall remain free to
represent CalSTRS or its affiliates on any issue or matter, including any
dispute that is or may be adverse to the interests of the TPG Parties.
Therefore, each of the TPG Parties, on its own behalf and on behalf of its
Constituents, agrees that if a future dispute were to arise between CalSTRS, on
the one hand, and any one or more of the TPG Parties, on the other hand, CalSTRS
Counsel may represent CalSTRS in such dispute, whether or not related to the
Venture Matters. CalSTRS Counsel is also authorized to share with CalSTRS any
and all information related to the Venture Matters. Further, CalSTRS Counsel may
withdraw from representation of any TPG Party for any reason and may continue to
represent CalSTRS on any matter, including any matter that is adverse to a TPG
Party, even if it is related to the matter with respect to which CalSTRS Counsel
has withdrawn from representing a TPG Party.

8.18.5 Each of the TPG Parties, on its own behalf and on behalf of its
Constituents, waives and releases any conflicts arising out of CalSTRS Counsel’s
representation of any TPG Party in connection with Venture Matters. The TPG
Parties, each on its own behalf and on behalf of its Constituents, covenants and
agrees, that in no event may any of the TPG Parties any of their Constituents
seek to disqualify CalSTRS Counsel from any matter on the grounds of CalSTRS
Counsel’s representation of a TPG Party in connection with Venture Matters. By
way of example, in the event any dispute or controversy arises between
TPG/CalSTRS, on the one hand, and CalSTRS, on the other hand, then CalSTRS
Counsel may represent CalSTRS in any such dispute or controversy.

8.18.6 This Section 8.18 shall survive the consummation of the transactions
contemplated hereby or the termination hereof, whether or not any of the
transactions have been consummated.

[Signatures appear on the following pages.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CALSTRS:              CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public
entity       By:   

/s/ Christopher J. Ailman

         Christopher J. Ailman, Chief Investment Officer TPG:             

THOMAS PROPERTIES GROUP, L.P.,

a Maryland limited partnership

    By:   THOMAS PROPERTIES GROUP, INC.      

a Delaware corporation

Its General Partner

      By:   

/s/ John R. Sischo

         John R. Sischo, Co-Chief Operating Officer CNP INVESTOR:             
CNP INVESTOR, LLC,     a Delaware limited liability company     By:   California
State Teachers’ Retirement System, a public entity, its sole member       By:   

/s/ Christopher J. Ailman

         Christopher J. Ailman, Chief Investment Officer TPG/CALSTRS:           
  TPG/CalSTRS, LLC,     a Delaware limited liability company     By:  

Thomas Properties Group, L.P.,

     

a Maryland limited partnership

its Manager

      By:    Thomas Properties Group, Inc.,          a Delaware corporation,    
     General Partner       By:   

/s/ John R. Sischo

         John R. Sischo, Co-Chief Operating Officer



--------------------------------------------------------------------------------

TPGA:         

TPGA, LLC,

a Delaware limited liability company

    By:   

/s/ John R. Sischo

       John R. Sischo, Vice President TPG PLAZA INVESTMENTS:         

TPG PLAZA INVESTMENTS, LLC,

a Delaware limited liability company

    By:   

/s/ John R. Sischo

       John R. Sischo, Vice President JUNIOR MEZZANINE BORROWER:         

515/555 FLOWER JUNIOR MEZZANINE ASSOCIATES, LLC,

a Delaware limited liability company

    By:   

/s/ John R. Sischo

       John R. Sischo, Vice President SENIOR MEZZANINE BORROWER:         

515/555 FLOWER MEZZANINE ASSOCIATES, LLC,

a Delaware limited liability company

    By:   

/s/ John R. Sischo

       John R. Sischo, Vice President MORTGAGE BORROWER:         

515/555 FLOWER ASSOCIATES, LLC,

a Delaware limited liability company

    By:   

/s/ John R. Sischo

       John R. Sischo, Vice President GUARANTOR:         

505 FLOWER ASSOCIATES, LLC,

a Delaware limited liability company

    By:   

/s/ John R. Sischo

       John R. Sischo, Vice President



--------------------------------------------------------------------------------

EXHIBIT “A”

DEFINITIONS

“Affiliate” means, with reference to a specified Person:

(a) a Person that, directly or indirectly, through one or more intermediaries,
has control of, is controlled by or is under common control with, the specified
Person;

(b) any Person that is an officer, director, controlling shareholder, general
partner, managing member or trustee of, or serves in a similar capacity with
respect to, the specified Person, or for which the specified Person is an
officer, director, controlling shareholder, general partner, managing member or
trustee, or serves in a similar capacity; or

(c) with respect to TPG, any Key Individual.

“Agreement” shall have the meaning ascribed thereto in the first paragraph of
this Agreement.

“Applicable Laws” shall have the meaning ascribed thereto in Section 5.1.4
above.

“CalSTRS” shall have the meaning ascribed thereto in the first paragraph of this
Agreement.

“CalSTRS Affiliates” shall have the meaning ascribed thereto in Section 4.1.8
above.

“CalSTRS Counsel” shall have the meaning ascribed thereto in Section 8.18.1
above.

“CalSTRS Lender” means, collectively, (i) CalSTRS or any of its Affiliates that
is a Lender and (ii) CalSTRS or any of its Affiliates that is a direct or
indirect owner of such Person described in clause (i) of this definition.
CalSTRS Lender shall include, without limitation, CalSTRS and CNP Investor but
only during such period, if any, that CNP Investor owns the Mezzanine Loans and
prior to the Conversion Date or at such other time as CalSTRS, CNP Investor or
any of their Affiliates is a Lender.

“CalSTRS Loan Purchase Related Parties” shall have the meaning ascribed thereto
in Section 4.1.9 above.

“CalSTRS Matters” shall have the meaning ascribed thereto in Section 8.18.1
above.

“CalSTRS Member” means, collectively, (i) CalSTRS or any of its Affiliates that
is a member or partner in a company or partnership and (ii) CalSTRS or any of
its Affiliates that is a direct or indirect owner of such member or partner
described in clause (i) of this definition. CalSTRS Member shall include,
without limitation, CalSTRS as a member of TPG/CalSTRS and CalSTRS as a member
of CNP Investor.

“CNP Additional Interest” shall have the meaning ascribed thereto in Recital G
above.

“CNP Additional Interest Percentage” means 68.25%, which is the percentage
corresponding to the CNP Additional Interest of CalSTRS in TPG/CalSTRS solely
with respect to the Project, after the Conversion.

“CNP Investor” shall have the meaning ascribed thereto in the first paragraph of
this Agreement.

“CNP Investor LLC Agreement” shall mean that certain Limited Liability Company
Agreement of CNP Investor, LLC dated concurrently herewith, as amended from time
to time.

“CNP Original Interest Percentage” means 31.75%, which is the percentage
corresponding to the Interest of the Original Interest Holders in TPG/CalSTRS
solely with respect to the Project, after the Conversion.



--------------------------------------------------------------------------------

“Code” shall have the meaning ascribed thereto in Section 4.1.10 above.

“Constituent” means, with respect to any Person, such Person’s board members,
officers, directors, shareholders, partners, members, retirants, beneficiaries,
trustees, agents, employees, internal investment contractors, representatives,
Affiliates and, with respect to TPG, the Key Individuals.

“Conversion” shall have the meaning ascribed thereto in Section 2.1 above.

“Conversion Closing” shall have the meaning ascribed thereto in Section 3.1
above.

“Conversion Date” shall have the meaning ascribed thereto in Section 3.1 above.

“Conversion Documents” means all of the documents required to be delivered in
accordance with Sections 3.2 and 3.3 hereof.

“Defaulting Party” shall have the meaning ascribed thereto in Section 6.3 above.

“Education Code” shall have the meaning ascribed thereto in Section 4.1.8 above.

“Eighth Amendment” shall have the meaning ascribed thereto in Recital K above.

“Event of Default” shall have the meaning ascribed thereto in Section 6.2 above.

“Guarantor” shall have the meaning ascribed thereto in the first paragraph of
this Agreement.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of November 14, 2006 relating to the Mezzanine Loans with respect to the
Project.

“Junior Mezzanine Borrower” shall have the meaning ascribed thereto in the first
paragraph of this Agreement.

“Key Individuals” means James A. Thomas and John R. Sischo (or any replacement
for any of them approved pursuant to the preceding definition), collectively;
the term “Key Individual” means any one (1) of the Key Individuals.

“Lender”, as used herein, shall mean (i) the holder of the Mezzanine Loans or
(ii) the holder of any other loan to any of the TPG Related Parties, including,
without limitation, the Mortgage Loan, or (iii) the direct and indirect owners
of any such holders.

“Loan Guaranties” shall have the meaning ascribed thereto in Recital E hereof.

“Loan Purchase Agreements” shall have the meaning ascribed thereto in Recital I
hereof.

“Loan Termination Agreements” shall have the meaning ascribed thereto in
Section 3.2.2 hereof.

“Mezzanine Debt Amount” means, as of the Mezzanine Loan Acquisition Date, the
outstanding principal amount of the Mezzanine Loans plus all accrued but unpaid
interest thereon and any other amounts payable under the Mezzanine Loans.

“Mezzanine Lenders” shall have the meaning ascribed thereto in Recital E hereof.

“Mezzanine Loan Acquisition Date” means the date upon which CNP Investor
acquires the Mezzanine Loans pursuant to the Loan Purchase Agreements.

“Mezzanine Loan Documents” shall mean the loan documents evidencing and securing
the various Mezzanine Loans.



--------------------------------------------------------------------------------

“Mezzanine Loans” shall have the meaning ascribed thereto in Recital E hereof.

“Mortgage Borrower” shall have the meaning ascribed thereto in the first
paragraph of this Agreement.

“Mortgage Debt Amount” means, as of the Mezzanine Loan Acquisition Date, the
outstanding principal amount of the Mortgage Loan plus all accrued but unpaid
interest thereon and any other amounts payable under the Mortgage Loan.

“Mortgage Lender” shall mean the holder of the Mortgage Loan.

“Mortgage Lender Consent” shall have the meaning ascribed thereto in Section 1.3
above.

“Mortgage Lender Reserve Accounts” means the net reserves held by the Mortgage
Lender on behalf of or for the benefit of the Mortgage Borrower.

“Mortgage Loan” shall have the meaning ascribed thereto in Recital F hereof.

“Net Operating Cash” means cash on hand of Mortgage Borrower, Junior Mezzanine
Borrower, Senior Mezzanine Borrower and TPG Plaza Investments, less payables of
such Persons, other than the Mortgage Debt Amount, Picerne/Kings Capital Debt
Amount, Junior Mezzanine Debt Amount and Senior Mezzanine Debt Amount, as of
February 14, 2010, on a cash accounting basis.

“Non-Defaulting Party” shall have the meaning ascribed thereto in Section 6.3
hereof.

“Original Interest Holders” shall mean TPG and CalSTRS, which were Members of
TPG/CalSTRS prior to the Conversion and continue as well following the
Conversion.

“Original Interests” shall mean the Interests of the Original Interest Holders
solely with respect to the Project prior to the Conversion.

“Parties” means the signatories to this Agreement, each of which is a “Party”.

“Person” means and includes an individual, a corporation, a partnership, a
limited liability company, a joint venture, a trust, an unincorporated
organization and a government or any department or agency thereof, or any entity
similar to any of the foregoing.

“Picerne/Kings Capital Debt Amount” means, as of the Mezzanine Loan Acquisition
Date, the outstanding principal amount of the Picerne/Kings Capital Loan plus
all accrued but unpaid interest thereon and any other amounts payable under the
Picerne/Kings Capital Loan.

“Picerne/Kings Capital Loan” means that certain loan to TPG Plaza Investments by
Kenneth A. Picerne, as Trustee of the Kenneth A. Picerne Trust dated June 4,
1999 and Kings Capital Portfolio No. 9 LLC in the original principal amount of
Nineteen Million Seven Hundred Fifty Eight Thousand Dollars as evidenced by that
certain Non-Negotiable Promissory Note dated as of May 26, 2009.

“Primary Affiliates” means, as to any of TPG Parties, James A. Thomas and Thomas
Properties Group, Inc., a Delaware corporation.

“Proceedings” shall have the meaning ascribed thereto in Section 5.1.5 above.

“Project” shall have the meaning ascribed thereto in Recital A hereof.

“Reconciliation Period” means the period commencing on the Loan Acquisition Date
and terminating on the Conversion Date.



--------------------------------------------------------------------------------

“Representative” shall have the meaning ascribed thereto in the TPG/CalSTRS LLC
Agreement.

“Scheduled Conversion Date” shall have the meaning ascribed thereto in
Section 2.2 above.

“Senior Mezzanine Borrower” shall have the meaning ascribed thereto in the first
paragraph of this Agreement.

“Sixth Amendment” shall have the meaning ascribed thereto in Recital J.

“Title Holding Subsidiary” shall have the meaning ascribed thereto in Recital A
hereof as well as the meaning ascribed thereto in the TPG/CalSTRS LLC Agreement.
With respect to the Project, the Title Holding Subsidiaries of TPG/CalSTRS shall
include, without limitation, TPGA, TPG Plaza Investments, Junior Mezzanine
Borrower, Senior Mezzanine Borrower, Mortgage Borrower and Guarantor.

“TPG” shall have the meaning ascribed thereto in the first paragraph of this
Agreement.

“TPGA” shall have the meaning ascribed thereto in the first paragraph of this
Agreement.

“TPG/CalSTRS” shall have the meaning ascribed thereto in the first paragraph of
this Agreement.

“TPG/CalSTRS LLC Agreement” means that certain Second Amended and Restated
Limited Liability Company Agreement dated as of October 13, 2004, by and between
CalSTRS and TPG, as amended by the following amendments and any further
amendments entered into from time to time: First Amendment to Second Amended and
Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of June 8, 2006;
Second Amendment to Second Amended and Restated Operating Agreement of
TPG/CalSTRS, LLC, dated as of May 25, 2007; Third Amendment to Second Amended
and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of February 1,
2008; Fourth Amendment to Second Amended and Restated Operating Agreement of
TPG/CalSTRS, LLC, dated as of November 5, 2008; Fifth Amendment to Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
October 30, 2009; and the Sixth Amendment; as amended from time to time.

“TPG Parties” means TPG, TPG/CalSTRS and the Title Holding Subsidiaries. With
respect to any provision herein requiring any of the TPG Parties to take or
refrain from any action, TPG shall be obligated, subject only to any required
authorizations by CalSTRS under the TPG/CalSTRS LLC Agreement or the CNP
Investor LLC Agreement, as applicable, to take or refrain from such action.

“TPG Plaza Investments” shall have the meaning ascribed thereto in the first
paragraph of this Agreement.

“TPG Related Party” means any TPG Party or any other Person in which both TPG
and CalSTRS have an ownership interest.

“Venture Matters” shall have the meaning ascribed thereto in Section 8.18.2
above.



--------------------------------------------------------------------------------

EXHIBIT “B”

CURRENT OWNERSHIP STRUCTURE

LOGO [g21417g32h89.jpg]



--------------------------------------------------------------------------------

EXHIBIT “C”

MEZZANINE LOANS

 

1. Participation A-1 ($19,641,161) in Replacement Promissory Note A
(Senior Mezzanine) dated October 27, 2006.

 

2. Participation A-2A ($24,122,389) in Replacement Promissory Note A
(Senior Mezzanine) dated October 27, 2006.

 

3. Participation A-2B ($24,122,389) in Replacement Promissory Note A
(Senior Mezzanine) dated October 27, 2006.

 

4. IO Participation (interest only) in Replacement Promissory Note A
(Senior Mezzanine) dated October 27, 2006.

 

5. Replacement Promissory Note B (Senior Mezzanine) ($23,569,393) dated
October 27, 2006.

 

6. Replacement Promissory Note C (Senior Mezzanine) ($23,569,393) dated
October 27, 2006.

 

7. Replacement Promissory Note D (Senior Mezzanine) ($23,569,393) dated
October 27, 2006.

 

8. Replacement Promissory Note E (Senior Mezzanine) ($22,292,717) dated
October 27, 2006.

 

9. Replacement Promissory Note (Junior Mezzanine) ($58,187,948) dated
October 27, 2006.



--------------------------------------------------------------------------------

EXHIBIT “D”

FORM OF EIGHTH AMENDMENT

[Incorporated by reference to Exhibit 10.51 to Form 8-K filed on July 12, 2010]



--------------------------------------------------------------------------------

EXHIBIT “E”

OWNERSHIP STRUCTURE WITH RESPECT TO CITY NATIONAL PLAZA

AFTER GIVING EFFECT TO LOAN ACQUISITION AND CONVERSION

LOGO [g21417g11x83.jpg]



--------------------------------------------------------------------------------

EXHIBIT “F”

FORM OF LOAN ASSIGNMENTS

[see attached]



--------------------------------------------------------------------------------

OMNIBUS ASSIGNMENT

(SENIOR MEZZANINE)

Effective as of July 6, 2010, for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, CNP INVESTOR, LLC, a
Delaware limited liability company (“Assignor”), hereby sells, assigns, grants,
conveys, transfers, sets over, endorses and delivers unto CALIFORNIA STATE
TEACHERS’ RETIREMENT SYSTEM, a public entity (“Assignee”), all right, title and
interest in, to and under the instruments, agreements and other documents listed
on Schedule A annexed hereto and made a part hereof (collectively, the “Loan
Documents”).

To have and to hold the same unto the Assignee, its successors and assigns,
forever.

 

  1. Assignee hereby accepts and assumes all obligations of Assignor under the
Loan Documents accruing after the date hereof.

 

  2. This assignment is an absolute assignment.

 

  3. This assignment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

  4. The terms and provisions hereof shall be governed by, and construed in
accordance with, the substantive laws of the State of California without regard
to conflict of law principles.

 

  5. Assignor agrees to execute and deliver to Assignee such additional
documents, instruments and agreements as may be reasonably necessary or
appropriate to effectuate the purposes of this assignment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Omnibus Assignment to
be executed as of the date first set forth above.

 

ASSIGNOR:

CNP INVESTOR, LLC,

a Delaware limited liability company

By:   California State Teachers’ Retirement System, a public entity, its sole
member   By:  

/s/ Christopher J. Ailman

    Christopher J. Ailman, Chief Investment Officer ASSIGNEE:
CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity   By:  

/s/ Christopher J. Ailman

    Christopher J. Ailman, Chief Investment Officer



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF SENIOR MEZZANINE LOAN DOCUMENTS

 

1. Amended and Restated Loan Agreement dated October 27, 2006

 

2. Replacement Promissory Note (Senior Mezzanine Note A) in the original
principal amount of $70,000,000

 

3. Participation A-1 Certificate issued to Citicorp North America, Inc., a
Delaware corporation, and Citigroup Global Markets Realty Corp., a New York
corporation (collectively, “Citigroup”) ($20,000,000) dated December 14, 2007;
Participation A-2B Certificate issued to Citigroup ($25,000,000) dated
December 14, 2007; Interest Only Participation Certificate issued to Citigroup
dated December 14, 2007

 

4. Participation A-2A Certificate issued to CWCapital LLC, a Massachusetts
limited liability company ($25,000,000) dated December 14, 2007

 

5. Replacement Promissory Note B (Senior Mezzanine) ($24,000,000) dated
October 27, 2006

 

6. Replacement Promissory Note C (Senior Mezzanine) ($22,700,000) dated
October 27, 2006

 

7. Replacement Promissory Note D (Senior Mezzanine) ($24,000,000) dated
October 27, 2006

 

8. Replacement Promissory Note E (Senior Mezzanine) ($22,700,000) dated
October 27, 2006

 

9. Pledge Agreement (Senior Mezzanine) dated July 17, 2006

 

10. Interest Rate Cap Confirmation dated July 7, 2009 ($67,885,939) between
Borrower and Natixis Financial Products, Inc.

 

11. Collateral Assignment of Hedge Agreement (Senior Mezzanine Note A) dated
July 9, 2009

 

12. Manager’s Consent and Subordination of Management Agreement (Senior
Mezzanine) dated July 17, 2006

 

13. Environmental Indemnity Agreement (Senior Mezzanine) dated July 17, 2006

 

14. Guaranty of Non-Recourse Obligations (Senior Mezzanine) dated July 17, 2006

 

15. UCC-1 Financing Statement dated July 17, 2006

 

16. Collection Account Agreement dated July 17, 2006

 

17. Control Agreement (Senior Mezzanine) dated July 17, 2006

 

18. Irrevocable Proxy Agreement (Senior Mezzanine) dated July 17, 2006

 

19. Eagle 9 Policy of Title Insurance issued by First American Title Insurance
Company, as amended, including Mezzanine Endorsement to mortgage lender’s title
policy

 

20. Omnibus Amendment to Certain Loan Documents dated October 27, 2006

 

21. Guarantor Consent and Affirmation dated October 27, 2006

 

22. Various certificates, legal opinions and other documents delivered to the
holder of the Loan to the extent applicable to the Loan



--------------------------------------------------------------------------------

23. Intercreditor Agreement dated November 14, 2006 among Senior (mortgage)
Lender, First Mezzanine Lender and Second Mezzanine Lender

 

24. Senior Mezzanine Co-Lender Agreement dated November 14, 2006 among Initial
Note A Holder, Initial Note B Holder, Initial Note C Holder, Initial Note D
Holder and Initial Note E Holder

 

25. Participation Agreement dated December 14, 2007 among Initial A Note Holder,
Initial Participation A-1 Holder, Initial Participation A-2A Holder, Initial
Participation A-2B Holder and Initial IO Participation Holder



--------------------------------------------------------------------------------

OMNIBUS ASSIGNMENT

(JUNIOR MEZZANINE)

Effective as of July 6, 2010, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, CNP INVESTOR, LLC, a Delaware
limited liability company (“Assignor”), hereby sells, assigns, grants, conveys,
transfers, sets over, endorses and delivers unto CALIFORNIA STATE TEACHERS’
RETIREMENT SYSTEM, a public entity (“Assignee”), all right, title and interest
in, to and under the instruments, agreements and other documents listed on
Schedule A annexed hereto and made a part hereof (collectively, the “Loan
Documents”).

To have and to hold the same unto the Assignee, its successors and assigns,
forever.

 

  1. Assignee hereby accepts and assumes all obligations of Assignor under the
Loan Documents accruing after the date hereof.

 

  2. This assignment is an absolute assignment.

 

  3. This assignment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

  4. The terms and provisions hereof shall be governed by, and construed in
accordance with, the substantive laws of the State of California without regard
to conflict of law principles.

 

  5. Assignor agrees to execute and deliver to Assignee such additional
documents, instruments and agreements as may be reasonably necessary or
appropriate to effectuate the purposes of this assignment.

[The remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Omnibus Assignment to
be executed as of the date first set forth above.

 

ASSIGNOR:

CNP INVESTOR, LLC,

a Delaware limited liability company

By:   California State Teachers’ Retirement System, a public entity, its sole
member   By:  

/s/ Christopher J. Ailman

    Christopher J. Ailman, Chief Investment Officer ASSIGNEE: CALIFORNIA STATE
TEACHERS’ RETIREMENT SYSTEM, a public entity   By:  

/s/ Christopher J. Ailman

    Christopher J. Ailman, Chief Investment Officer

 



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF JUNIOR MEZZANINE LOAN DOCUMENTS

 

1. Loan Agreement dated July 17, 2006, as amended by First Amendment to Loan
Agreement dated October 27, 2006

 

2. Replacement Promissory Note (Junior Mezzanine) ($60,000,000) dated
October 27, 2006

 

3. Pledge Agreement (Junior Mezzanine) dated July 17, 2006

 

4. Interest Rate Cap Confirmation dated July 7, 2009 between Borrower and
Natixis Financial Products, Inc.

 

5. Collateral Assignment of Hedge Agreement (Junior Mezzanine) dated July 9,
2009

 

6. Manager’s Consent and Subordination of Management Agreement (Junior
Mezzanine) dated July 17, 2006

 

7. Environmental Indemnity Agreement (Junior Mezzanine) dated July 17, 2006

 

8. Guaranty of Non-Recourse Obligations (Junior Mezzanine) dated July 17, 2006

 

9. UCC-1 Financing Statement dated July 17, 2006

 

10. Collection Account Agreement dated July 17, 2006

 

11. Control Agreement (Junior Mezzanine) dated July 17, 2006

 

12. Irrevocable Proxy Agreement (Junior Mezzanine) dated July 17, 2006

 

13. Eagle 9 Policy of Title Insurance issued by First American Title Insurance
Company, as amended, including Mezzanine Endorsement to mortgage lender’s title
policy

 

14. Omnibus Amendment to Certain Loan Documents dated October 27, 2006

 

15. Guarantor Consent and Affirmation dated October 27, 2006

 

16. Various certificates, legal opinions and other documents delivered to the
holder of the Loan to the extent applicable to the Loan

 

17. Intercreditor Agreement dated November 14, 2006 among Senior (mortgage)
Lender, First Mezzanine Lender and Second Mezzanine Lender



--------------------------------------------------------------------------------

EXHIBIT “G”

FORM OF LOAN TERMINATION AGREEMENT

(SENIOR MEZZANINE)

[Incorporated by reference to Exhibit 10.53 to Form 8-K filed on July 12, 2010]



--------------------------------------------------------------------------------

EXHIBIT “H”

FORM OF LOAN TERMINATION AGREEMENT

(JUNIOR MEZZANINE)

[Incorporated by reference to Exhibit 10.54 to Form 8-K filed on July 12, 2010]



--------------------------------------------------------------------------------

EXHIBIT “I”

INFORMATION RELATING TO LOANS

AND NET OPERATING CASH

 

LOAN

   OUTSTANDING
PRINCIPAL
BALANCE AS OF
2/14/10    AGGREGATE
ACCRUED
AND UNPAID
INTEREST AS OF
2/14/10

Mortgage Loan

   $ 348,925,218    $ 0

Participation A-1 in Replacement Promissory Note A (Senior Mezzanine) dated
October 27, 2006

   $ 19,641,161      NA

Participation A-2A in Replacement Promissory Note A (Senior Mezzanine) dated
October 27, 2006

   $ 24,122,389      NA

Participation A-2B in Replacement Promissory Note A (Senior Mezzanine) dated
Oct. 27, 2006

   $ 24,122,389      NA

IO Participation (interest only) in Replacement Promissory Note A (Senior
Mezzanine) dated October 27, 2006

     NA    $ 0

Replacement Promissory Note B (Senior Mezzanine) dated October 27, 2006

   $ 23,569,393    $ 0

Replacement Promissory Note C (Senior Mezzanine) dated October 27, 2006

   $ 23,569,393    $ 0

Replacement Promissory Note D (Senior Mezzanine) dated October 27, 2006

   $ 23,569,393    $ 0

Replacement Promissory Note E (Senior Mezzanine) dated October 27, 2006

   $ 22,292,717    $ 0

Replacement Promissory Note (Junior Mezzanine) dated October 27, 2006

   $ 58,187,948    $ 0

Picerne/Kings Capital Loan

   $ 19,758,000    $ 43,576

Balance of Mortgage Lender Reserve Accounts as of 2/14/10

   $ 46,250,062   

Net Operating Cash as of 2/14/10

     $2,196,737.33